Citation Nr: 0705299	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-19 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which continued a 30 percent 
disability rating for service-connected PTSD.

In June 2006, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, panic attacks, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships. 


CONCLUSION OF LAW

The schedular criteria for a disability rating of 50 percent, 
and not higher, for service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION


VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

VA's duties have been fulfilled.  VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim.  The RO sent the veteran a letter in 
June 2004, prior to the January 2005 rating action, in which 
he was informed of what was required to substantiate his 
claim for an increased disability rating and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he identified as being helpful to his 
claims.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  The RO provided him the opportunity to submit 
additional evidence or request assistance prior to making a 
decision.  

The RO also sent the veteran a letter in March 2006 notifying 
him of the factors on which an effective date would be based 
should an increased disability rating be granted.  See the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds no prejudice to the veteran 
in proceeding with the issuance of a final disposition in 
those issues that the Board is presently deciding.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  There is 
no indication that the outcome of the case has been affected, 
and the veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant private and VA medical treatment records 
have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA examination in August 2004.  The 
examination was thorough in nature, based upon a review of 
the veteran's entire claims file, and provided relevant 
findings that are deemed to be more than adequate.  Under 
such circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where the issue 
is entitlement to an increased rating, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The evidence in closest proximity to the 
recent claim is the most probative in determining the current 
extent of impairment.  Id. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  
Anxiety disorders, which include PTSD, are rated under the 
criteria set forth in Diagnostic Code 9440.  Both disorders 
are evaluated under the General Rating Formula for Mental 
Disorders, which provides that:  

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.  

A 70 percent disability rating is warranted when there 
is occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. Id. 

A 50 percent disability rating is warranted when 
occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130 General Rating Formula for Mental 
Disorders. (2006).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006). 

A VA examination report dated in August 2004 reveals that the 
veteran reported being employed as a fireman for over 10 
years.  He indicated that he had become more isolated and 
preferred to be by himself.  He was having trouble trusting 
other people at work and would become paranoid while at a 
fire, being afraid somebody might not cover him.  He also 
reported trouble at work since encountering problems with his 
union representation.  He reported being married for 15 
years, having one daughter from this marriage and two other 
children from a previous relationship.  He described 
experiencing intrusive recollections of events from his past; 
distressing dreams and nightmares, at least four times 
weekly; occasional, nonspecific flashbacks; intense 
psychological distress; and physiological reactivity when 
reminded of events in Vietnam.  He endorsed avoiding 
thoughts, feelings, conversations, activities, places and 
particular people.  He described feeling estrangement from 
others at times and wanting to isolate.  He had a restricted 
range of affect.  He added that he would have difficulty 
falling and staying asleep.  He described irritability and 
anger, difficulty with concentration, hypervigilance, 
exaggerated startle response, and depression.

Mental status examination revealed that eye contact was good, 
and motor behavior was appropriate.  His mood was depressed, 
described as being a six or seven on a scale of 10.  He also 
had anxiety from seven to eight and anger from six to eight.  
His thought process was clear, logical, and coherent.  
Abstract thinking was intact.  Thought content was without 
grandiosity or phobic ideas, although there was some 
paranoia.  He reported losing 15 pounds in the preceding 
months, possibly related to some increased depression over 
losing his mother.  His appetite was good, but energy was 
forced.  Libido was decreased due to sexual dysfunction 
because of diabetes.  Perceptions were negative for auditory 
or visual hallucinations.  He was oriented as to time, place 
and person.  Attention and concentration were intact.  His 
memory was also intact and his judgment was fair.  He denied 
suicidal or homicidal ideations.  The diagnosis was PTSD.  A 
GAF of 55 was assigned.


A letter from the VA Veterans Center in West Haven, 
Connecticut, dated in January 2006 shows that the veteran was 
being treated in individual and group therapy for symptoms 
associated with PTSD since February 2003.  He described 
experiencing nightmares, difficulty sleeping, difficulty with 
concentration and memory, strong avoidance issues, 
psychological and physiological reactions to things that 
would remind him of his trauma, feelings of recurring trauma, 
hypervigilance, increased startled response, decreased 
interest in activities, impaired abstract thinking, feelings 
of detachment, irritability and anger issues.  He was also 
said to be experiencing difficulty with recalling important 
requirements of his job. His motivation at work was greatly 
decreased, he would seldom associate with anyone at work, and 
he would frequently isolate himself.  He had no close friends 
with whom he would associate.  He struggled with trusting 
other people.  He would often avoid his wife and family.  He 
would find associating with his family and others highly 
stressful.  He would regularly struggle with homicidal 
ideations, and experience auditory and visual hallucinations 
related to his PTSD.  He would also have panic attacks a few 
times a week.

VA outpatient treatment records dated from January 2003 to 
March 2006 show continued intermittent treatment for symptoms 
associated with his PTSD.  GAF codes were assigned on over 20 
occasions, ranging from 40 to 55.  On two occasions he had a 
GAF of 40, on 16 times he had a GAF between 41 and 50, and on 
three occasions he had a GAF between 51 and 55.

In January 2006, the veteran testified at a personal hearing 
before a hearing officer of the RO, and in June 2006 he 
testified before the undersigned Veterans Law Judge while at 
the RO.  In each instance, the veteran described being 
employed as a firefighter and experiencing difficulty as he 
would often be reminded of traumatic events while battling 
fires or other traumatic incidents.  He also described having 
difficulty remembering things taught in technical classes.  
He described social isolation, poor interpersonal relations, 
anger, irritability, and occasional suicidal ideations.  He 
added that he was taking medication for depression and 
sleeping.


As discussed above, a 50 percent disability rating for PTSD 
requires that occupational and social impairment is found 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Although the veteran has periodically described avoiding 
contact with others, the VA examiner August 2004 assigned a 
GAF of 55, which is indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  However, the 18 GAF codes between 40 and 50 
assigned from January 2003 to March 2006 are indicative of at 
least serious symptoms and serious impairment in social, 
occupational, or school functioning.  The evidence of record 
shows that the veteran experiences social impairment due to 
isolation, depression, nightmares, flashbacks, anxiety, 
chronic sleep problems, irritability, increased startle 
response, paranoia, and anger.

While the veteran does not have all of the symptomatology 
consistent with a 50 percent disability rating, the Board 
finds that overall the veteran's disability picture more 
nearly approximates that which allows for a 50 percent 
disability rating. 38 C.F.R. §§ 4.7, 4.21 (2006).

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 50 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board has concluded that the 
veteran's PTSD is not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.  He appears to be able to 
function acceptably on a daily basis.  In this regard, the 
Board refers to the evidence which shows that he is gainfully 
employed as a firefighter.  As such, the medical evidence 
contains no support for the assignment of a 70 percent 
disability rating.

While the symptoms associated with the veteran's service-
connected PTSD somewhat impair his ability to function 
effectively in a workplace environment and in a social 
environment, the preponderance of the evidence is against a 
finding that the veteran has an inability to function 
effectively in a workplace or social environment or of total 
occupational impairment.  Accordingly, the Board finds that 
overall disability picture most closely approximates the 
criteria for a 50 percent disability rating, but not greater. 


ORDER

Entitlement to a 50 percent disability evaluation for 
service-connected PTSD is granted, subject to the applicable 
criteria governing the payment of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


